Citation Nr: 1631097	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-04 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right wrist orthopedic disability for the period prior to January 1, 2010.

2.  Entitlement to a separate disability rating for neuropathy of the right wrist.

3.  Entitlement to an extraschedular rating for the right wrist disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The procedural history of this case has been summarized in previous Board decisions.  More recently, in March 2015, the Board denied the issues of entitlement to a schedular disability rating in excess of 10 percent for a right wrist disability for the period prior to January 1, 2010, and entitlement to a schedular disability rating in excess of 40 percent for a right wrist disability for the period from January 1, 2010, and remanded the issue of entitlement to an extraschedular disability rating for the right wrist disability for the entire increased rating period on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which vacated only that portion of the Board's March 2015 decision denying entitlement to a schedular disability rating in excess of 10 percent for a right wrist disability for the period prior to January 1, 2010, and remanded the case back to the Board for compliance with the instructions provided in the Joint Motion.  

In addition, as noted in the November 2015 Joint Motion, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.  

Moreover, while the November 2015 Joint Motion did not address the Board's March 2015 remand for referral to the to the Director of VA's Compensation and Pension Service ("Director") for consideration of an extraschedular rating, the Board is satisfied that there has been substantial compliance with its March 2015 remand directives, as discussed in detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the Board's March 2015 decision, the issues of entitlement to service connection for a left hand disability, a back disability, bilateral knee disabilities, and a left shoulder disability have been raised by the record in a January 2015 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the period prior to January 1, 2010, the Veteran's right wrist orthopedic disability was manifested by wrist dorsiflexion limited to 10 degrees. 

2.  For the entire period on appeal, the Veteran's right wrist disability has manifested no more than mild incomplete paralysis of the median nerve. 

3.  For the entire period on appeal, all symptoms and associated impairment of the Veteran's right wrist disability are contemplated by the criteria for the 10 percent rating assigned prior to January 1, 2010 and the 40 percent rating assigned thereafter; an exceptional or unusual disability picture rendering the application of the schedular standards impractical is not shown.

4.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected right wrist disability.


CONCLUSIONS OF LAW

1.  For the period prior to January 1, 2010, the criteria for a disability rating in excess of 10 percent for a right wrist orthopedic disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5125, 5214, 5215 (2015). 

2.  For the entire period on appeal, resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating, but no higher, for neuropathy of the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2015). 

3.  The criteria for an extraschedular rating for the Veteran's right wrist disability have not been met for any part of the rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DCs) 5125, 5214, 5215 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for extraschedular TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Schedular Rating for Wrist 
Disability and Separate Rating for Neuropathy

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  



As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise". Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  However, if a claimant may be awarded an equivalent percentage under separate diagnostic codes, and the symptomatology of the disabilities is not duplicative or overlapping, the claimant may receive a disability rating under each separate diagnostic code.  See Esteban v. Brown 6 Vet App 259 (1994).  

In this case, the Veteran is in receipt of a 10 percent disability rating prior to January 1, 2010, under 38 C.F.R. § 4.71a, DC 5215. 

The diagnostic codes applicable to evaluation of the wrist are 5125, 5214, and 5215.  Ratings vary depending on whether the impairment is to the major or minor extremity.  In this case, the Veteran has service connection for a right wrist disability and is right hand dominant (as noted in a VA examination in June 2008 and subsequent VA examinations).

Under DC 5214 for wrist, ankylosis of, a 30 percent disability rating is assigned for ankylosis favorable in 20 to 30 degrees dorsiflexion of the major extremity; a 40 percent disability rating is assigned for any other position except favorable for the major extremity; and a 50 percent disability rating is assigned for unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation for the major extremity.  Extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  

In that regard, DC 5125 provides for a 70 percent rating for loss of use of the hand (amputation) of the major extremity.  For VA purposes, "loss of use of a hand" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function; whether the acts of grasping, manipulation, etc., in the case of the hand, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

Under DC 5215 wrist, limitation of motion of, a 10 percent disability rating is assigned for both dorsiflexion less than 15 degrees, and palmar flexion limited in line with forearm.  A 10 percent disability rating is assigned for both the major extremity and minor extremity under this diagnostic code.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.


Additionally, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Note: Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

The criteria for evaluating the severity or impairment of the median nerve are set forth under DCs 8515, 8615, and 8715.  38 C.F.R. § 4.124a.  Under DC 8515, complete paralysis of the median nerve is where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition of abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  This code provides a 10 percent rating for mild incomplete paralysis of the median nerve.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  DCs 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are identical to the criteria for evaluating degrees of paralysis as set forth above.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence of record, a February 2008 VA treatment record notes an electromyography (EMG) was performed, which found severe right carpal tunnel syndrome with mild median neuropathy.  

The Veteran presented for a VA examination in June 2008.  The VA examiner found stiffness and weakness of the right wrist, but no subluxation, effusion, locking, or flare-ups.  Upon range of motion testing, dorsiflexion was limited to 10 degrees and palmar flexion was noted to be 0 to 30 degrees.  There was no additional loss of motion upon repetitive use for either test.  A 2007 imaging study of the right wrist included with the VA examination indicated "an old appearing fracture in the distal end of the radius including the articular margin with large evulsion fracture of the styloid process; a fracture of the navicular bone with probably early aseptic necrosis, a gross deformity of the carpal capitate bone with osteoporosis, and post-traumatic arthritic changes of the radial-carpal joints with some diffuse soft tissue swelling."  The VA examiner diagnosed "residuals of trauma; multiple wrist fractures (styloid, navicular, capitate), avascular necrosis, navicular, degenerative joint disease (DJD) severe; carpal tunnel syndrome (CTS) right wrist."  The VA examiner explained that the Veteran's disability resulted in a significant occupational effect due to decreased manual dexterity, problems with lifting and carrying, and pain.  The VA examiner added that the Veteran's occupation was body work and that he missed no work in the past year.  

In an examination dated November 26, 2008, associated with a claim for SSA disability compensation, Dr. H. noted the Veteran had grip strength of 25 pounds in his right hand and had difficulty using his right hand to manipulate and grasp objects.  Dr. H. indicated the Veteran suffered weakness of the right wrist and hand, status post failed carpal tunnel surgeries and previous fracture of the navicular bone with neuropathy.  Dr. H. opined that, in accordance with SSA guidelines, the Veteran could occasionally lift 10 pounds or less in the left or right hand, and frequently lift less than 10 pounds in either hand.  

In a letter dated in March 2009, Dr. S. noted that the Veteran reported continuing to have a lot of pain and that he was incapable of lifting a 32 ounce drink, pouring from a gallon jug without using both hands, opening jars, or shaking hands without pain.  Dr. S. opined that the Veteran was totally disabled in the right wrist and that "now it is impossible for him to do anything with his right wrist".  

The Veteran also stated in his April 2009 notice of disagreement that following carpal tunnel surgery in July 2008, he had little to no use of his right hand and that he continued to wear a splint to keep his wrist immobilized, although he remained in constant pain.  

An April 2009 VA treatment note indicates that the Veteran had persistent pain, stiffness, and weakness in his right wrist.  On physical examination, the wrist was stiff and tender.  Flexion was limited to 20 degrees and extension to 10 degrees.  The doctor recommended a limited wrist fusion, which the Veteran underwent in October 2009.  

The Board notes that the RO awarded a temporary 100 percent disability rating for convalescence from the date of the Veteran's wrist surgery on October 26, 2009 until January 1, 2010, when a 40 percent disability rating was awarded.  As discussed in the Introduction section, the rating period from January 1, 2010, is not before the Board.    

Based on all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for the right wrist disability prior to January 1, 2010.  

The Veteran is currently receiving the maximum available disability rating under DC 5215; thus, it does not allow for a higher rating.    

The Board has considered whether any other diagnostic codes would allow for a disability rating in excess of 10 percent prior to January 1, 2010.  However, there is no finding of ankylosis prior to January 2, 2010, nor did the Veteran's symptoms of pain, stiffness, and weakness more nearly approximate criteria for the next higher disability rating under DC 5214, ankylosis, favorable in 20 to 30 degrees dorsiflexion.  DC 5125 does not allow for a higher rating because there was no finding that the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  

The Board has also considered whether there are any other complications of the Veteran's right wrist disability that should be separately rated.  The Board notes a February 2008 VA treatment record reflects an EMG found severe right carpal tunnel syndrome with mild median neuropathy and the November 2008 examination associated with a claim for SSA disability compensation which found the Veteran had difficulty using his right hand to manipulate and grasp objects, had weakness of the right wrist and hand status post failed carpal tunnel surgeries, but could occasionally lift 10 pounds or less in the right hand and frequently lift less than 10 pounds in either hand and had grip strength of 25 pounds in the right hand.  In addition, the Veteran complained of pain, weakness, problems with grip strength, and manipulation.  In light of these findings, affording the Veteran reasonable doubt, the Board finds that a separate 10 percent rating for neurologic manifestations of the right wrist is warranted to compensate the Veteran for his right median neuropathy that more closely approximates, but does not exceed, that which is contemplated in the rating schedule for mild paralysis of the median nerve.  

The Board finds the Veteran's symptoms do not currently meet a moderate level of incomplete paralysis.  Indeed, there is no evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating.  Moreover, the EMG study specifically found mild median motor neuropathy.  The Board reiterates that the Veteran's disability picture as a whole does not reflect neuropathy of the right wrist higher than the 10 percent rating assigned herein.  

Moreover, as discussed above, the Board has found the Veteran's right wrist orthopedic disability warrants no more than a 10 percent rating under DC 5215 for the period prior to January 1, 2010.  This rating contemplates limitation of motion and complaints of pain and weakness under 38 C.F.R. §§ 4.40, 4.59.  As such, affording the Veteran a higher rating under Diagnostic Code 8515 for duplicative symptomatology would result in pyramiding.  See Esteban v. Brown, 6 Vet App at 259.  Thus, the Veteran's complaints of decreased manual dexterity, weakness, problems with grip strength, manipulation, and pain are adequately compensated with his 10 percent rating under DC 5214 and his separate 10 percent rating for neuropathy of the right wrist under DC 8515, assigned herein.  

For the reasons stated above, the Board finds that for the period prior to January 1, 2010, entitlement to a disability rating in excess of 10 percent for a right wrist disability is not warranted, but the Veteran is entitled to a separate 10 percent rating under DC 8515 for neuropathy of the right wrist for the entire rating period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

As noted above, in March 2015, the Board remanded the issue of entitlement to an extraschedular rating for the wrist disability for the entire rating period then on appeal (both prior to and from January 1, 2010).  

Although the Veteran has achieved the maximum disability benefit under the schedular rating system, he may be entitled to additional compensation by way of extraschedular consideration.  38 C.F.R. § 3.321.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In the March 2015 decision, the Board found that there were enough exceptional circumstances present to warrant a referral to the Director of the Compensation and Pension Service (Director) for consideration of an extraschedular rating.  Subsequently, in September 2015, the Director submitted an administrative review for entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b)(1), in which he determined that an extraschedular rating was not warranted.  An AMC memorandum, also dated in September 2015, was incorporated into the Director's decision.  The Director cited to the rating criteria which contemplate symptoms worse than those demonstrated by the evidence in this case, such as unfavorable ankylosis and functional impairment such that no effective function remains other than that which would be equally served by an amputation.  Moreover, the Director determined that the medical evidence demonstrates that the Veteran's wrist disability is moderate in severity, with no marked interference with employment.     

The Board agrees with the Director that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical, and finds that an extraschedular evaluation is not warranted.  Herein, the Board continued the 10 percent rating prior to January 1, 2010, and a 40 percent disability rating is in effect from January 1, 2010.  The Veteran's symptoms and impairment during these periods are adequately addressed by the schedular ratings. As discussed above, the rating schedule provides higher ratings for symptoms and disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, an extraschedular rating is not warranted

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable due to his service-connected right wrist disability, his sole service-connected disability, which is evaluated as 10 percent disabling prior to January 1, 2010, and as 40 percent disabling thereafter.  The evidence of record reflects that he has not worked since 2008.      



At the outset, the Board notes that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met because he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, under 38 C.F.R. § 4.16(b) a TDIU evaluation on an extraschedular basis can still be awarded if it is established by the evidence of record that the service-connected disability has rendered a veteran unable to secure and follow substantially gainful employment.  Moreover, since the Director considered and denied entitlement to an extraschedular TDIU in the first instance in his September 2015 report, the Board may consider awarding an extraschedular TDIU on de novo basis.

After a review of all of the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether an extraschedular TDIU is warranted.  

In his May 2008 claim for an increased rating, the Veteran stated that he had difficulty doing anything that involved twisting or turning his wrist, and that this affected his job.  

The June 2008 VA examiner opined that the right wrist disability would have significant effects on his occupation due to decreased manual dexterity, problems with lifting and carrying, and pain.  

In an August 2008 orthopedic surgery note, a VA doctor noted that the Veteran was unable to safely perform the essential functions of his job, which involved using a grinder for 8 hours a day.  The doctor further noted that the Veteran had limitation in gripping and difficulty holding a 32 ounce drink, and that his job required consistently lifting a grinder that weighed approximately 20 pounds on a daily basis.  


In an October 2008 letter, Dr. S. wrote that the Veteran was incapacitated and unable to work at his usual employment due to his wrist pain and limitations.  In a March 2009 letter, Dr. S. reiterated that the Veteran was completely disabled from working due to his wrist disability.  

In a November 2008 report, Dr. H. noted that the Veteran could occasionally lift less than 10 pounds in the right or left hand, and frequently lift less than 10 pounds in either hand.  As noted above, his job required him to frequently lift at least 20 pounds.

In February 2009, the SSA awarded Social Security Disability (SSD) benefits, finding that the Veteran became disabled from working due to his wrist conditions effective July 30, 2008.  

A February 2012 VA examiner noted that the Veteran was previously employed as a carpenter, welder, and equipment operator, and that these occupations require good hand strength and movement, and the ability to execute fine motor movements smoothly.  The examiner further noted that the Veteran had lost grip strength, range of motion, and usefulness of his dominant hand to do the tasks necessary for his previous occupations.

The only unfavorable opinion of record is that of the Director in his September 2015 memorandum.  The Director stated that "[t]he medical evidence indicates that the Veteran's right wrist is moderate in severity with no support of that it causes a marked interference with employment.  It would interfere with the Veteran's usual occupation in construction but not in a marked way and would not preclude employment under any circumstances pursuant to 38 C.F.R. §4.16(b)."  

The Board finds the opinions of the Veteran's treating and examining physicians - who have consistently stated that he is incapable of employment - to be more probative than that of the Director.  The doctors who have examined and treated the Veteran have examined him in person and have considered his statements in reaching their conclusion that his is not capable of gainful employment due to his service-connected wrist disability.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the full grant of benefits sought on appeal with regard to the TDIU claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the increased rating claim, VA's duty to notify was satisfied by way of a May 2008 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the July 2011 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded adequate examinations.  VA provided the Veteran with an examinations in June 2008, February 2012, and January 2013.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Court's recent decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The June 2008 VA examination did not include range of motion measurements in weight-bearing and non-weight-bearing or range of motion measurements for the left wrist.  However, the schedular rating period currently on appeal is only for the period prior to January 1, 2010.  Therefore, a new VA examination would not remedy any inadequacy of the June 2008 VA examination under Correia.  Moreover, to the extent that the 2012 and 2013 VA examinations would be found inadequate under Correia, those examinations are only considered herein in the context of extraschedular consideration, which involves different criteria from a schedular rating appeal and from that considered in the Correia case.


The Board further finds that there has been substantial compliance with its March 2015 remand directives.  As noted in the Introduction, in March 2015, the Board remanded the issue of entitlement to an extraschedular rating for the right wrist disability for the entire rating period for referral to the Director of Compensation for consideration.  As discussed above, in September 2015, the Director submitted a memorandum addressing the issue.  Although the Director appears to have focused his memorandum only on the rating period from January 1, 2010 (and, likewise, the subsequent Supplemental Statement of the Case (SSOC) focuses only on that portion of the rating period), the AMC memorandum which was incorporated into the Director's findings and, consequently, into the SSOC, addresses the entire rating period.  Therefore, the Board finds that there has been substantial compliance with its remand directives and further remand is not necessary.      

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).












							[CONTINUED ON NEXT PAGE]

ORDER

For the period prior to January 1, 2010, entitlement to a disability rating in excess of 10 percent for a right wrist orthopedic disability is denied.  

For the entire rating period, entitlement to a separate 10 percent rating for neuropathy of the right wrist is granted, subject to the laws and regulations controlling the award of monetary benefits.

For the entire rating period, an extraschedular rating for the right wrist disability is denied.

A total rating based on individual unemployability due to the service-connected wrist disability, on an extraschedular basis, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


